Title: To Alexander Hamilton from Henry Lee, 23 June 1792
From: Lee, Henry
To: Hamilton, Alexander



Richmond June 23d. 92
My dear sir.

I cannot so well execute Mr. Randolph’s desire as by enclosing his letter to me. Whatever he has said in favor of Mr. Johnston may be reckoned on with certainty.
It has been a long time since I have heard from you, tho daily I hear of you: commended by some, condemned by others—sometimes you are mounted to the skys on the wings of fame, again whisked into the infernal pit.
I have withdrawn myself from continental politics. My indifference has begot an ignorance & both together have established an uninterrupted calm in my breast. The State business furnishes me with employment and ease & innocence accompany my execution of the dutys of my station.
In love with every sweet nymph but not so far gone with any one yet as to think of matrimony.
Sometimes I am interrupted by rumors of indian hostility but on this score my fears decrease as the Secretary of War talks confidently of peace. You never informed me how the horse suited you, nor indeed have you dropt me a line In six months. The beautiful Miss Allen I hear is still unpossessed. Present me to Mrs H.
farewell, yours always
Henry Lee
